Determination of respondent Office of Administrative Trials and Hearings, dated September 8, 2005, which directed petitioner Police Department to return to respondent Beverly Plaskett a vehicle seized incident to the arrest of respondent Gregory Plaskett, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Martin Shulman, J.], entered December 8, 2005) dismissed, without costs.
The finding of the Office of Administrative Trials and Hearings that Beverly Plaskett was an innocent owner is supported by substantial evidence (see Property Clerk, N.Y. City Police *232Dept. v Pagano, 170 AD2d 30, 36 [1991]). Concur—Marlow, J.P., Nardelli, Gonzalez, Sweeny and Malone, JJ.